Title: John Adams to Abigail Adams, 22 March 1782
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Amsterdam March 22. 1782
     
     Your humble Servant has lately grown much into Fashion in this Country. Nobody scarcely of so much importance, as Mynheer Adams. Every City, and Province rings with De Heer Adams &c. &c. &c. and if I were to judge of things here as We do in other Countries, I should think I was going to be received, at the Hague in awfull Pomp in a few Weeks. But I never can foresee one hour what will happen.
     I have had however, great Pleasure to see, that there is a national Attachment to America, in the Body of this nation that is well worth cultivating, for there are no Allies more faithfull than they, as has abundantly appeared by their long Suffering with England.
     Our Friends at Petersbourg are well. Pray God Charles may be with you.
     I cant conceive what the English will do. They are in a strange Position at present. They cannot do much against America. But I hope, America will take their remaining Armies Prisoners in N.Y. and Charlestown. We must not relax, but pursue our Advantages.
     The Proceedings of Rotterdam, will shew you, in the inclosed Paper, the Substance of what all the great Cities in this Republick are doing. Let Mr. Cranch translate it, and print it in the News papers. It is good News. You will have an Abundance of more, which will shew you, that We have not been idle here, but have sown Seeds for a plentifull Harvest. Some Folks will think your Husband, a Negotiator, but it is not he, it is General Washington at York Town who did the substance of the Work, the form only belongs to me.
     Oh When shall I see my dearest Friend.—All in good Time. My dear blue Hills, ye are the most sublime object in my Imagination. At your reverend Foot, will I spend my old Age, if any, in a calm philosophical Retrospect upon the turbulent scaenes of Politicks and War. I shall recollect Amsterdam, Leyden and the Hague with more Emotion than Philadelphia or Paris.
     
      Adieu Adieu.
     
    